Title: Abigail Adams to Thomas Jefferson, 29 April 1817
From: Adams, Abigail Smith
To: Jefferson, Thomas


          
            Dear Sir
            Quincy
April 29th 1817
          
          what right have I to be one of your tormentors? and amongst the numerous applicants for introductory Letters?
          why I will plead, old acquaintance, old Friendship and your well known Benevolence—   but to the Subject of my present address.   Mr Theodore Lyman, who possesses an ardent thirst for Literature, and whose Father, is one of our most respectable Characters for probity, honour, & wealth, this young Gentleman has been much out of health, occasiond by too close application to his Studies. He is now going abroad with the hopes of regaining it—He is desirious of getting an introduction to some Gentlemen of Letters in France—my good Husband has furnishd him, with one to the Marquis Le Fayette, one to mr Marbois, and one to mr Gallatin,   But as your acquaintance with men of Letters in France is of a more recent date, I thought it probable that you might give him a Letter or two, which might be of much Service to him, from the weight and respectability of your Character, He  understands the French language, and is a young Gentleman of most estimable Character, and acquirements, whom I am not asshamed to recommend
          he is a Nephew of mr Williams late consul of the US in England.—he has been once in England and in France before, and knows full well that to Men of Letters he cannot be easily admitted, without honorable introduction—   He has been So attentive in Supplying us with  rare, and valuable Books that I feel  indebted to him for his kindness, and as I am not able myself to repay his civility,—like other debtors—I am drawing upon my Friends—any Letter you may think proper to forward you will please to Send under cover to my Husband. and they will be gratefully acknowledgd, by your old and Steady Friend
          Abigail Adams
        